Name: 2003/403/EC: Council Decision of 26 May 2003 amending Decision 2003/17/EC on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  means of agricultural production
 Date Published: 2003-06-07

 Important legal notice|32003D04032003/403/EC: Council Decision of 26 May 2003 amending Decision 2003/17/EC on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries (Text with EEA relevance) Official Journal L 141 , 07/06/2003 P. 0023 - 0024Council Decisionof 26 May 2003amending Decision 2003/17/EC on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries(Text with EEA relevance)(2003/403/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), and in particular Article 16(1) thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed(2), and in particular Article 16(1) thereof,Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants(3), and in particular Article 20(1) thereof,Having regard to the proposal from the Commission,Whereas:(1) In its Decision 2003/17/EC(4), the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species and seed produced in certain third countries satisfy the conditions laid down in Directives 66/401/EEC, 66/402/EEC, 2002/57/EC and in Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed(5).(2) It has since been established that in Lithuania there are also rules on seeds control for a range of plant species which provide for official field inspections to be carried out during the period of seed production.(3) Those rules provide in principle that seed may be officially certified and seed packages officially closed in accordance with the OECD Schemes for the Varietal Certification of Seed moving in International Trade. The rules also provide for seed sampling and testing in accordance with the methods of the International Seed Testing Association (ISTA).(4) An examination of those rules and the manner in which they are applied in Lithuania has shown that the field inspection of seed-producing crops satisfies the conditions laid down in Directives 66/401/EEC, 66/402/EEC and 2002/57/EC. The national provisions governing seed harvested and controlled in Lithuania afford the same assurances as regards the seed's characteristics and the arrangements for its examination, for ensuring seed identification, for marking and for control as the provisions applicable to seed harvested and controlled within the Community, provided that further conditions for seed-producing crops and seed produced, in particular in respect of packages marking, are satisfied.(5) Lithuania should therefore be granted equivalence in respect of certain species.(6) Decision 2003/17/EC should therefore be amended accordingly,HAS ADOPTED THIS DECISION:Article 1In Annex I to Decision 2003/17/EC the following item is inserted after the item relating to Latvia:">TABLE>"Article 2This Decision is addressed to the Member States.Done at Brussels, 26 May 2003.For the CouncilThe PresidentG. Drys(1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 2001/64/EC (OJ L 234, 1.9.2001, p. 60).(2) OJ 125, 11.7.1966, p. 2309/66. Directive as last amended by Directive 2001/64/EC.(3) OJ L 193, 20.7.2002, p. 74. Directive as amended by Directive 2002/68/EC (OJ L 195, 24.7.2002, p. 32).(4) OJ L 8, 14.1.2003, p. 10.(5) OJ L 193, 20.7.2002, p. 12.